 

[ex10-2_001.jpg]

 



April 12, 2018

 

Kevin Hammill

58 La Gonda Court

Danville, CA 94526

 



Dear Kevin,

 

I am pleased to offer you the full-time position of Chief Commercial Officer,
with Marrone Bio Innovations, Inc. (the “Company”), reporting to Pam Marrone,
CEO & Founder. Your actual start date will be determined upon successfully
passing your drug test and background check. We anticipate your start date to be
on or before April 30, 2018. However, Human Resources will notify you as to when
you can actually start your employment with Marrone Bio Innovations.

 

You will receive a base salary of $320,000.00 on an annualized basis. Your per
payroll rate, prior to withholding, is $12,307.70, which is based on twenty six
(26) payrolls per calendar year. Direct deposit of paychecks to your bank
account is available.

 

MBI will provide you with a company cell phone, laptop computer, and IPad. You
will be eligible for a monthly auto allowance of $900.00 or $950.00 (which is
based on the number of cylinders of the vehicle you will using for work) which
is designed to cover all costs of owning and operating a vehicle.

 

Subject to the approval of our Board of Directors and/or Compensation Committee
of the Board, you will be granted an option to purchase 400,000 shares of the
Company’s common stock. The price per share of any approved option will be the
closing price of our common stock as of the date on which the Compensation
Committee approves the award. Your entitlement to any stock option that may be
approved is, conditioned upon your signing of an Award Agreement and will be
subject to its terms and the terms of our 2013 Stock Incentive Plan (as amended,
the “Plan”). The option will vest over a period of four (4) years. One year from
the date of grant of the option, 25% of the total shares will be vested. Such
option will continue to vest over the remaining 3 years on a pro-rata basis
equally each month over the period following the date of grant (2.083% per month
over 36 months). The option shall continue to vest for so long as you provide
“Continuous Service” to the Company or a “Related Entity” as those terms is
defined in the Plan.

 

You will be eligible for the Company Bonus Plan, which changes from year to
year, must be approved by the Board of Directors, and is based on Company and
individual goals. The determination of the Company with respect to the amount of
bonus earned, if any, will be final and binding. Your bonus can be up to 40% of
your salary.

 

[ex10-2_002.jpg]

 

   

 

 

[ex10-2_001.jpg]

 

You will be eligible for the Company’s benefits programs on the first day of the
first full month of your employment. The benefits currently offered are as
follows:

 

  ● Medical (MBI offers you PPO), Dental and Vision Insurance for you. The
Company will pay for 50% of your dependent premium for medical and dental
insurance and you may pay the remaining 50% on a pre-tax basis under the
Company’s medical plan.         ● Cafeteria Plan (Section 125 Plan) which gives
you the ability to set aside a portion of your paycheck on a pre-tax basis for
dependent premiums as well as set up a flexible spending account for dependent
care and unreimbursed medical expenses.         ● Long-term Disability Insurance
for you, and Life Insurance equal to one (1) times your base salary.         ●
Voluntary Supplemental Term Life Insurance and AD&D.

 

 

You will be eligible to participate in the 401(k) Plan after completing one
month of service. Subject to terms of the Plan, you will receive a Company match
of $1 for $1 for the first 3% of your salary you contribute and $0.50 for the
next 2% of your salary (i.e. the maximum match is 4% if you contribute 5% of
your salary).

 

You will accrue 4.62 hours of vacation per pay period, which is equivalent to
120 hours on an annual basis.

 

All the benefit programs and plans are offered solely at the discretion of the
Company and may be modified at any time. In addition to a timely response, this
offer is contingent upon the successful completion of (1) reference check (2) a
background check, which may include criminal and education credential checks and
(3) a pre-employment drug test. The required background check form you will need
to fill out will be provided to you under separate cover. For purposes of
federal immigration laws, you are required to provide to the Company documentary
evidence of your identity and eligibility to work in the United States. Such
documentation must be provided to us within three (3) business days of your date
of hire or our contingent employment relationship with you will be terminated.
You will also be required, as a condition of employment, to sign the Company’s
standard Employee Confidential Information And Assignment Of Inventions
Agreement.

 

[ex10-2_002.jpg]

 

   

 

 

[ex10-2_001.jpg]

 

Your employment with the Company is for no specified period and constitutes
at-will employment. As a result, you are free to resign at any time, for any
reason or for no reason. We prefer that if you resign you would provide a
two-week notice. Similarly, the Company is free to conclude its employment
relationship with you at any time, with or without cause. However, in the event
that your employment is actually or constructively terminated by the Company
without cause (whether or not occurring in connection with a change of control
of the Company) the company will provide you at the time of your termination, a
lump sum payment of six (6) months’ salary (gross amount before all required
federal, state taxes and 401(k) deductions), and upon your election of COBRA,
will pay for the first six (6) months of COBRA premium for Medical, Dental and
Vision coverages.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to Human Resources. This letter
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This letter may
not be modified or amended except by a written agreement signed by the Company
and by you.

 

Please respond no later than April 20, 2018. If we do not receive your
acceptance by that time, we will assume you are not interested and this offer
will be automatically withdrawn without further action as we will need to
proceed with other candidates we have for this position.

 

I look forward to continuing to build MBI together with you.

 

Sincerely,

 

Linda V. Moore

EVP and General Counsel

 

I, ___Kevin Hammill____________________________________________, accept the
terms of this agreement.

 



Signature: /s/ Kevin Hammill  

 

Date Signed: April 15, 2018  

 

[ex10-2_002.jpg]

 

   

 





 